Title: From Thomas Jefferson to Francisco Chiappe, 13 May 1791
From: Jefferson, Thomas
To: Chiappe, Francisco



Sir
Phila. May 13. 1791.

Since my entrance into the office of Secretary of state I have been honoured with several of your letters, and should sooner have acknoleged the reciept of them but that I have from time to time expected the present occasion would occur sooner than it has done.

I am authorised to express to you the satisfaction of the President at the zeal and attention you have shewn to our interests and to hope a continuance of them.
Mr. Barclay is sent in the character of Consul of the U.S. to present our respects to his imperial Majesty for whom he has a letter from the President. We have no doubt he will receive your aid as usual to impress the mind of the emperor with a sense of our high respect and friendship for his person and character, and to dispose him to a cordial continuance of that good understanding so happily established with his father.
Our manner of thinking on all these subjects is so perfectly known to Mr. Barclay, that nothing better can be done than to refer you to him for information on every subject which you might wish to enquire into. I am with great esteem Sir Your mo. ob. & mo. hble servt.
